Title: Thomas Jefferson to Samuel Lukens, 16 April 1812
From: Jefferson, Thomas
To: Lukens, Samuel


          
                  Sir 
                   
                     Monticello 
                     Apr. 16. 12.
             The information which you ask respecting Isaac Shoemaker not being acquired by my own knolege, but from the general reports and belief of the neighborhood, I should be altogether unwilling to communicate, but in confidence that you will use it for your own purpose only and not either to his or
			 my prejudice or trouble. when he and his father delivered up my mills about June last, it was understood that he extorted from his father between 4. and 500.D. the greater part of which was a debt from a mr Estis, a tavernkeeper of Charlottesville. he
			 took up his abode with mr Estis—where he has probably lived on that fund. he has lately gone to Staunton, where he has taken and now keeps the principal tavern of that place, on joint account as is said of Estis and himself. it is not believed here that this can be of any continuance. yet the possession of such a house and concern, gives a temporary credit.
		   Accept my best wishes
          
            Th:
            Jefferson
        